Nicholson, C. J.,
delivered tbe opinion of the court:
The motion to discharge the supersedas in this cause cannot be entertained. The case is here by appeal from a judgment of ‘the court below, superseding and quashing an execution which issued against Kfeith. The question whether the court erred in quashing the execution cannot be reached by motion, but only when the cause is tried regularly on its merits.'
Nor can we consider it as a case belonging to the unliti-gated docket, it not having been placed' there in time.
Besides, upon looking into the case of Ryan & Co. v. Coff, which, by agreement, is to be considered as part of the case of Ryan & Co. v. Keith, we are satisfied that the two causes are so connected that they ought to be tried together.
The case of Ryan & Co. v. Keith is therefore remanded to the trial docket, the motion to discharge supersedeas being disallowed.